ON PETITION FOR REHEARING
In his petition for rehearing the appellant says our opinion in this case is out of harmony with the more recent decisions of this and the *Page 81 
Supreme Court, and that the appellee should be held liable whether Montgomery was acting virtute oficii or coloreoficii. He asserts the liability of the appellee on this bond is as broad as the liability of the surety on the bond of a sheriff, and so reasons that we erred in our decision of this case.
We think the trend is, in general, in the direction of broadening liability. The recent case of State ex rel. Penrod
v. French (1944), 222 Ind. 145, 51 N.E.2d 858, involved the unlawful arrest and detention of one Penrod, and resulted in a suit against the sheriff and the surety on his bond. Our Supreme Court said in that case that the surety on the sheriff's bond should be held liable for an unlawful arrest made under color of office, though the arrest was made beyond the boundaries of the county. But in deciding that case the Supreme Court noted a clear distinction between cases involving the liability of the surety on the bond of a sheriff, and cases involving the liability of the surety on the bond of an official who receives and misappropriates money which the law does not authorize him to receive as such official; and so suggested, at least inferentially, that the same yardstick should not be applied.
Our attention has not been called to any case holding that the surety on a receiver's bond is liable for either the taking or the loss or misapplication of money or property which the receiver as such was not entitled to take. If such a rule is to become the law in Indiana, we think it should be established by the legislature or initiated by our Supreme Court.
The petition for rehearing is denied.
NOTE. — Reported in 78 N.E.2d 881. *Page 82